Bynum, J.
The subtle science of pleading heretofore in use, is not merely relaxed, but abolished by the Code, and the forms of pleading in civil actions, and the rules by which their sufficiency is to be determined, are those prescribed in the Code. C. C. P., sec 91. The new system thus inaugurated, is such that few, if any, of the ancient rules are now applicable.
All that is required of the plaintiff, is a plain and concise statement of the facts constituting the cause of action, and of the defendant, a general or specific denial of each material allegation of the complaint, not controverted in the answer Sec. 100.
*519In order that all technical objections may be avoided, and the parties brought to a speedy trial upon the merits, see. 119 provides, that the allegations of each pleading shall be liberally construed with a view to substantial justice between 'the parties. But to obviate all diverse constructions, which -the ingenuity of counsel at the trial might give to the pleadings, to the embarrassment of Court and jury, and .the delay and obstruction of the course of justice, sec. 120 provides, that when the allegations of a pleading are so indefinite or uncertain that the precise nature of the charge or defence, is not apparent, the Court may require the pleading to be made definite and certain by amendment. Secs. 128-36 point out how .amendments shall be made, the obvious purpose being that parties shall apply to the Court, in apt time, prior to the trial, to amend the pleadings in all the particulars objected to, and that they may not be allowed, at the trial, to spring objections to the form or effect of the charge or defence.
So intent were the framers of the Code, to discard all technical forms, that by sec. 135 it is declared, that “ the Court and the Judge thereof, shall, in every stage of the aetion, disregard any error or defect in the pleadings or proceedings, which shall not affect the substantial rights of the adverse party; and no judgment shall be reversed or affected by reason of such error or defect.” And then, by a sweeping curative supplement to this most liberal system of pleading, sec. 132 confers upon the Court the power, both before and after judgment, to make almost any conceivable amendment, so as to conform the pleadings to the facts proved.
Applying to the case before us these new rules of pleading, we conclude that the pleadings and the issues made by them were so reasonably certain and understood by the parties, that their substantial rights were tried. That according to the •Code, the answer of the defendant amounted to the plea of justification, and of the statute of limitations.
If the exceptions taken and so ably argued by the counsel of the plaintiffj were to be decided according to the intricate sys*520tem of pleading in the books, we might concur in the reasoning and authorities adduced, but we hold that they have no application here, for the reasons befoie stated.
This disposes of all the exceptions argued in this Court; the one as to the question to the plaintiff, we understand to have been abandoned properly.
There is no error.
Per Curiam. Judgment affirmed.